Citation Nr: 1235587	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 20, 2011, and a disability rating in excess of 70 percent since January 20, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from May 17, 2005, the date of receipt of the Veteran's claim for service connection for this condition.  He subsequently filed another claim in March 2006, so within the next year, requesting an increased, i.e., higher rating for his PTSD.  The RO denied that claim in August 2006, and this appeal ensued.  While he had not filed a notice of disagreement (NOD), per se, with the prior November 2005 RO decision granting service connection for his PTSD and assigning the initial 30 percent rating, a VA examination dated in June 2006 and relevant VA treatment records contemporaneously dated from August 2005 through September 2005 were later associated with the claims file noting a severely restricted affect, poor communication and concentration, poor impulse control, with moderate symptoms.  So his claim for a higher rating for his PTSD, in actuality, was an appeal of that initial 30 percent rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if there have been variances in the severity of the disability, that is, times when it has been more severe than at others).  This is because, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final and binding.  Id.

So, here, as VA treatment records describing the Veteran's psychiatric disability, thus constituting new and material evidence, were received and constructively of record within one year of the November 2005 rating decision, that decision was not yet final and binding at the time of his March 2006 claim of entitlement to a rating higher than 30 percent for his PTSD.  Thus, his claim has been pending since May 17, 2005, when he filed his initial, underlying, claim for service connection for his PTSD.
 
The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in April 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The claim was first reviewed by the Board in July 2010, at which time the Board granted a disability rating of 50 percent, but no higher, for PTSD.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the 50 percent rating assigned for his PTSD.  The Court issued a December 2010 Order vacating the July 2010 Board decision in part and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The claim was again reviewed by the Board in June 2011, at which time the Veteran's 50 percent disability rating was continued prior to January 20, 2011, and his disability rating was increased to 70 percent, but no higher, since January 20, 2011.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the ratings assigned for his PTSD and denial of entitlement to a TDIU.  The Court issued a January 2012 Order vacating the June 2011 Board decision in part and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  


Throughout the claims file, the Veteran and his representative stated that the Veteran was rendered unemployable due to his service-connected disabilities, to include PTSD, diabetes mellitus, degenerative joint disease (DJD) of the cervical spine, and peripheral neuropathy of the left and right lower extremities.  The Board interprets this statement as raising a claim for a TDIU.  Although the Board has previously adjudicated this issue, a TDIU claim is nonetheless part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  In a case with similar facts, Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court had determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice at 453, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, explained the Court, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating for PTSD.  Therefore, his TDIU claim is part of the increased rating claim for PTSD and the Board has jurisdiction over both issues. 

Additional evidence has been added to the record since the RO's last review in a July 2010 rating decision.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's representative waived RO jurisdiction over evidence submitted.  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, i.e., since May 17, 2005, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently obscure, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances; but total occupational and social impairment is not shown.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  The Veteran's service-connected disabilities, to include PTSD, diabetes mellitus, DJD of the cervical spine, peripheral neuropathy of the right and left lower extremities, prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for PTSD are met, effective May 17, 2005.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

3.  The criteria for a TDIU have been met, effective May 17, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in June 2005, January 2007, and June 2008 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in June 2006, May 2007, and January 2011.  The Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 50 percent disability rating for PTSD prior to January 20, 2011, and a 70 percent disability rating since that time in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

GAF scores ranging between 31 and 40 are assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The Veteran was assigned a 50 percent disability rating for PTSD prior to January 20, 2011, and a 70 percent disability rating since January 20, 2011.  After a thorough review of the evidence of record, the Board has determined that the assigned 50 percent disability rating prior to January 20, 2011, is inappropriate and that the Veteran is entitled to a higher disability rating of 70 percent throughout the entire period of appeal.   

VA outpatient treatment record dated in August 2005 showed the Veteran indicated that his most significant problem was sleep.  He did not feel depressed, did not identify any problems associated with anxiety, and preferred to be alone.  On mental status examination, he had appropriate grooming and hygiene.  He was very guarded and suspicious in his response to questions asked regarding his symptoms.  His speech was normal and mood appeared very depressed based on facial expression and body posture.  His affect was extremely constricted,  and thought-process was logical and goal-directed with intact associations.  The Veteran did not report hallucinations or delusions.  Furthermore, he had no suicidal or homicidal ideations. His insight and judgment were fair.  Moreover, his cognition was difficult to assess due to minimal response to questions. The Veteran was diagnosed with PTSD at that time.

A September 2005 VA outpatient treatment report noted that the Veteran continued to just stare at the examiner with absolutely no change in facial expression.  He stated that he did not feel depressed but his facial and body language were noted to be in total conflict with his comments.  When questioned regarding thoughts of suicide, he stated that his last thoughts occurred four to five years ago and that he had no history of attempts.  Additionally, he denied any paranoid, auditory, or visual hallucinations.  His affect was extremely constricted and his degree of depression was certainly congruent.  On mental status examination, he was noted to be appropriately dressed and groomed.  Additionally, his psychomotor activity was unremarkable.  The examiner had to force him to respond to questions, but when he did respond, his speech was logical and congruent.  His form of thought was very difficult to assess, but he did not exhibit any symptoms of psychosis.  Further, the Veteran did not display any paranoia, obsessions, or active delusions.   He also denied auditory and visual hallucinations, and there was no overt impairment in judgment and insight observed.  Moreover, his memory functioning was difficult to assess.   His attention and concentration were adequate.  Lastly, he denied suicidal and homicidal ideation.  The Veteran was diagnosed with depression and PTSD (less observed than depression).

The Veteran was afforded a VA examination in  July 2006.  The Veteran reported nightmares with varying frequency, isolation, flashbacks, avoidance of crowds and a bad temper.  He also reported that he lived alone and never went out for leisure.  The Veteran stated that he had problems with getting along with his coworkers and that he had been reprimanded three or four times for getting angry at others.  He admitted to problems on the job due to effects of his drinking.  Additionally, he reported that he thought his marriage was good, but his wife left him because of his temper.  It was noted that he had poor relationships with his children and grandchildren, and that he had no friends.  The Veteran stated that he did nothing for fun and that he lost interest in hunting, fishing, and camping after he returned home from Vietnam.  Past suicidal ideations were noted, but the Veteran denied present suicidal ideation, plan, or intent.  

Upon examination, the Veteran was alert, well oriented, with a slightly hostile/angry mood.  It was noted that the Veteran had spontaneous verbalization problems, which made the evaluation difficult.  Additionally, he reported poor concentration, but denied hallucinations.  He also denied suicidal ideation, but reported homicidal thoughts on a daily basis with no plan or intent. Furthermore, he reported road rage.  There was no evidence of problems with personal hygiene.  He also denied memory problems and did not evidence such.  He could not identify obsessive or ritualistic behavior, which interfered with his daily activities.  He admitted to sometimes returning home to check the doors at home, but could not say how often this happened.  It was noted that the Veteran appeared to experience some depression, but it was difficult to evaluate if it was a primary condition or secondary to his PTSD.  The Veteran's symptoms, such as his flat affect, feelings of sadness most of the time, lack of interest in anything pleasurable, and problems with concentration indicated the possibility of depression.  He also had sleep disturbance due to nightmares.  The examiner diagnosed the Veteran with PTSD, delayed onset.  Additionally, the Veteran was assigned a GAF score of 54.  The examiner noted that the Veteran's flat affect, lack of friendships and conflicts with peers and coworkers put him in the range of moderate symptoms.  The VA examiner noted that current psychological functioning was sub-optimal.  The examiner noted that the Veteran continued to experience significant distress and difficulties with sleeping, nightmares, temper control, occupational problems, flashbacks, poor familial and social relationships, isolation, intrusive thoughts, and depression.  The examiner noted that it appeared that the Veteran's problems with psychosocial functioning and quality of life were directly related to his PTSD.  Additionally, the examiner related that the prognosis of improvement in psychiatric functioning was guarded to poor.

The Veteran was afforded another VA examination in May 2007.  The examiner noted that there were no significant changes in medical or psychiatric history since the last detailed examination.  It was noted that there was no PTSD treatment over the last year.  Additionally, the Veteran stated that the frequency and severity of his psychiatric symptoms had stayed the same with no remissions.  He also complained of nightmares, sleep disturbances, and isolation.  

Upon examination, the Veteran was not shown to have impairment of thought process or communication, delusions, and suicidal or homicidal ideations.   The examiner noted his personal hygiene to be adequate, eye contact good, and orientation was times four.  He also had no remote or recent memory loss, was cognitively alert, and had good concentration.  Additionally, there was no obsessive or ritualistic behavior reported.  The Veteran's speech was noted to be monotone and truncated.  He reported impulse control problems in the past and sleep disturbances from nightmares.  There were no panic attacks noted and the Veteran denied depression.  The examiner stated that the Veteran presented in an antisocial passive aggressive stance.  Further, his affect was noted to be flat. He also reported that he worked for 29 1/2 years as a forklift operator for M&M Mars and that other workers considered him short tempered and left him alone.  He also stated that he drank five or more beers to help him sleep. The Veteran reported that he chose to live alone and that he had no friends or recreational activities.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 55.  The examiner noted that PTSD was not found to be contributing to any decrease in work efficiency as the Veteran reported he quit his job because they were going to decrease his benefits.  The examiner noted that the Veteran's choice not to perform occupational tasks was due to his own free will and to his personality disorder characteristics.   It was noted that he worked for almost 30 years with apparently satisfactory functioning before resigning.  The examiner reported that that the Veteran's social and family dysfunction were also related to his choice of oppositional behaviors and could not be attributed to PTSD, for which he had chosen to not obtain therapy for the past year.

The Veteran was afforded another VA examination in January 2008.  The Veteran's current psychiatric symptoms were noted to include repeated nightmares, irregular sleep pattern, and drinking.  It was noted that the Veteran was a poor historian and was not interested in volunteering to present his symptoms.  The Veteran reported that he was not interested in social interactions.  Additionally, he had poor frustration tolerance with quick loss of temper, and development of passive homicidal ideations.  The Veteran did not feel safe and it was noted that he did not trust others, including family.  It was noted that he lived alone on 12 acre land, kept his guns by his bed and behind his doors, and frequently checked his house and doors.  He also stated that he was unable to trust anyone, even his family.  He reported that his children hardly visited him, but that he would sometimes visits them on special occasions.  He also had an overall poor quality of relationships with others and had no interest in developing new relationships.  He reported that he used to have friends, but they had all died.  The Veteran denied having any leisure interests, but it was noted that once or twice a year he went to rodeos.  Additionally, he had a poor quality of family role functioning and social and interpersonal relationships, and it appeared that he had limited ability to adjust to new environments.  With respect to his work history, the Veteran indicated that he quit his job in August 2006 to avoid being downsized.  He did not apply for another job, as he thought he had worked enough and was not comfortable going to interviews or getting used to a new set of people or job environment.  

The examiner noted that the Veteran did not demonstrate any abnormal psychomotor activities but demonstrated generalized disinterest.  His mood was undescribed with somewhat restricted and dysphoric affect.  It was noted that he had no ongoing suicidal or homicidal thoughts, and that he was able to maintain minimal personal hygiene in daily living.  He was well oriented to time, place, person, and situation.  There were also no gross memory deficits, panic attacks, and/or impaired impulse control.  He was noted to have obsessive and ritualistic behaviors.  His speech was minimal in spontaneity and brief in answers.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  The examiner noted that the Veteran appeared to have more social isolation and was unemployed by choice of retirement.  The examiner noted that there was reduced reliability and productivity due to PTSD signs and symptoms, but found that the Veteran's ability to function in a normal occupational environment was not directly impaired from his PTSD symptoms.

During his April 2010 hearing, the Veteran reported nightmares.  Additionally, he also stated that he did not leave the house much.  He reported that he saw his family about once or twice a year, and that he did not have a lot of company.  He testified that he quit his last job because he was going to get fired.  He also indicated that he had an angry outburst with a Vietnamese co-worker and decided to retire instead of getting fired.

The Veteran was afforded another VA examination in January 2011.  During this examination, the Veteran reported continued symptoms of PTSD, but indicated that he was not involved in treatment because he did not find it effective.  He continued to report nightmares, flashbacks, hypervigilance, low frustration, and anger.  He continued to report that he spoke to his children only 2 to 4 times per year, and that he was not involved in any relationship.  He expressed that he was not interested in developing new relationships and currently had no friends at all.  Additionally, he reported that he attended rodeos once or twice a year, but that he did not engage in any other activities. He continued to deny any episodes of violence since the 1970s.  He lived alone and was isolative, preferring to be alone.  His social interactions were severally impaired, and he reported that he continued to drink 5 to 6 beers per day to help with his PTSD symptomatology.  There was no reported history of suicide attempts.

Upon examination, the Veteran had a clean general appearance, tense psychomotor activity, unremarkable speech, constricted affect, and agitated/ labile mood.  His attention was intact as he was able to do serial 7s and able to spell a word forward and backward.  He was also oriented to person, time, and place.  His thought process and thought content were unremarkable.  Additionally, he was not noted to have delusions or hallucinations.  He was also noted to understand the outcome of his behavior, but had below average intelligence.  The examiner noted that he partially understood that he had a problem and did not have inappropriate behavior.  The Veteran reported obsessive/ritualistic behavior of checking his shop and doors to make sure that they were locked.  There were no reported panic attacks.  Further, he denied homicidal thoughts, but reported suicidal thoughts with no intent or plan. He had fair impulse control and no episodes of violence.  Moreover, it was reported that he did not have the ability to maintain personal hygiene.  The examiner noted that there were no problems with activities of daily living, and his memory was normal.  The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections, avoidance of thoughts, feelings and conversations, difficulty falling or staying asleep, irritability, hypervigilance and exaggerated startle response.

It was noted that the Veteran worked as a factory worker but was retired.  The reason stated was medical, psychiatric problems.  The Veteran reported having conflicts with his coworkers, and indicated that it was difficult to get along with other people.  The examiner diagnosed the Veteran with chronic PTSD, and assigned a GAF score of 45.  The Veteran denied that any of his symptoms had increased, but remained consistent.  The examiner noted that the Veteran continued to remain isolative with no social interaction and that he was able to maintain daily tasks and personal hygiene.  The examiner concluded that the Veteran did not display total occupational and social impairment due to PTSD signs and symptoms, but that there were deficiencies in judgment, thinking, family relations, work and mood.  The examiner noted that the Veteran reported difficulty resolving conflict which led to his inability to maintain employment, a mistrust of others, limited interaction with his children and grandchildren, and no employment since 2006.   He also noted that the Veteran reported that he is often easily irritated with others.

In April 2011, a vocational consultant reported that the Veteran maintained steady employment throughout July 2006, but that the records showed that he had difficulty with personal, social, and occupational relationships far before this.  He stated that the Veteran's PTSD excluded occupations where dealing with the general public and certain co-workers and supervisors were involved.

The Veteran also underwent a June 2012 psychological evaluation.  The physician noted the Veteran's complete medical history.  Upon examination, the Veteran had remarkable flat and unvaried affect.  Additionally, his guardedness and suspicious stance were among the defenses he had employed in attempting to hold together a fragile self, to manage his depressed mood and to cope with the ongoing symptoms of PTSD.  Interpersonally, withdrawal from social interaction had resulted in fewer adverse consequences for his considerable anger, his significant and ongoing use of alcohol, along with the above mechanisms, has allowed him to feel some degree of control of himself and his world.  He had viewed, and continued to view alcohol as his only defense against the continued intrusive nightmares he suffered, and as his only avenue to obtain sleep.  His use history, included the use of denial, minimization and justification in his use, and a degree of loss associated with his use obtained from collateral interviews, indicated a series of problems such that warranted a diagnosis of alcohol dependence, in remission.  His current reliance upon alcohol and the jeopardy to his physical health presently indicated alcohol abuse.  The disability he had experienced had been enduring and of an unchanged nature, becoming steadily more debilitating through the years.  Without the accommodations he was able to make in his employment to his PTSD, and incidentally to his personality disorder, particularly in recent years, work would not have been possible for him.  Under the circumstances of being able to function essentially with little interaction from or with others, and in the same repetitive role, he was able to manage.  His family relationships, less amendable to the degree of withdrawal, the poor anger management, and the self-medication he needed (through alcohol), all suffered, with divorce and with often strained relationships with children and grandchildren.  Interpersonal relationship had simply not been possible.  The physician diagnosed the Veteran with PTSD, delayed onset, Dysthymic Disorder, alcohol abuse, and alcohol dependence, and assigned a GAF score of 45.  

The physician noted that her conclusions were obtained as a result of patient examination, collateral interviews, and the examiner's review of the 834 page VA claims file.  The physician noted that the Veteran's serious problems with depressed mood and flattened affect, interspersed with episodes of anger and irritability, sleeplessness, fearfulness, his serious interpersonal problems resulting in general fear of harm to others as in attacking them or starting fights and continued substance use disorder, converge to render him unfit to work.  Additionally, this clinical picture was unchanged since 2005, and based upon the VA rating criteria, his disability rating for PTSD should be 70 percent presently and back to 2005.  It was noted that the Veteran's several psychiatric diagnoses were entwined in terms of symptoms and resultant disability, and could not be separated although exacerbated by the presence of PTSD.  Together they constituted a clear limitation in the Veteran's ability to function at a productive, or even at a minimal interpersonal level.  His limitation in terms of anger control, and in his lack of ability to interact with others even at a minimal level in a sustained fashion, rendered him unemployable in a consistent and long-term symptom profile.  It was the physician's opinion that the Veteran had been unemployable due to his PTSD since he left work in 2005, and he remained so to this day.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating under DC 9411.  His PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently obscure, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Throughout the entire appeal period, the Veteran consistently reported nightmares, flashbacks, hypervigilance, low frustration, anger, minimal contact with his children, no friends, lack of involvement with any relationship and no desire to develop new relationships, that he lived alone and attendance of rodeos once or twice a year, but no other activities.  Additionally, he further reported obsessive/ritualistic behavior with checking doors and window locks.   It has also been shown that he does not have the ability to maintain personal hygiene.  Additionally, the Veteran also reported suicidal thoughts.  Furthermore, the VA examiner found that the Veteran's PTSD signs and symptoms caused deficiencies in judgment, thinking, family relations, work and mood.  Moreover, the June 2012 psychologist noted the Veteran's serious problems with depressed mood and flattened affect, interspersed with episodes of anger and irritability, sleeplessness, fearfulness, his serious interpersonal problems resulting in general fear of harm to others as in attacking them or starting fights and continued substance use disorder.

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that throughout the period of appeal, the Veteran's GAF score ranged from 55 to 45, denoting serious impairment.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 70 percent rating.

While he meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  The records show that the Veteran retains the ability to maintain daily tasks.  Examinations have also revealed that his attention was intact, memory normal, he was oriented times three and with unremarkable thought process and thought content.  Additionally, he was not shown to have any delusions, hallucinations, and inappropriate behavior.  Although he reported suicidal thoughts, he denied intent or plan.  Significantly, the January 2011 VA examiner found that there was no total occupational and social impairment due to PTSD signs and symptoms. Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.

As concerning this effective date, since this claim stems from an appeal of a rating decision granting service connection, the effective date provisions for service-connection claims apply.  Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later, will be the effective date.  The Veteran was discharged from active duty in 1967, and the claim on appeal was not received by the RO until May 17, 2005.  Thus, as his claim was not filed within a year following his separation from active duty, the effective date is the later of the two, the date of the claim or the date entitlement arose.  The RO apparently determined that entitlement to service connection arose effective the date of his claim on May 17, 2005, and thus assigned the effective date of the claim as the date service connection was warranted.  The Board will not disturb that finding.

Although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent throughout the entire period of appeal.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has had significant PTSD symptoms since his service connection claim was granted, and has continued to receive therapy for this disability.  Therefore, it is reasonable to conclude that the PTSD symptoms have not changed over the years since service.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms and notes that the Veteran is competent to make these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credibility of the Veteran's assertions concerning the impairment associated with his PTSD. In fact, the Veteran's subjective complaints have been considered in determining the present 70 percent rating for his PTSD.

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence is for the assignment of a higher 70 percent rating throughout the entire period of appeal for the Veteran's PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

IV. TDIU Consideration

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that his PTSD symptoms caused him to retire from his job as a factory worker because of his inability to get along with people.  Additionally, it was noted that the Veteran's diabetes mellitus, right and left lower extremities peripheral neuropathy, and DJD of the cervical spine also affect his ability to maintain employment.

In this case, service connection is in effect for: PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; DJD of the cervical spine, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, separately rated as 10 percent disabling; fine scratches scars of the left posterior shoulder, rated as noncompensable; and dermatophytosis with tinea cruris of the groin area, rated as noncompensable.  As such, the Veteran's combined disability evaluation is 80 percent.   Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, PTSD, and his additional service-connected disabilities bring his combined disability rating to 80 percent or more.

The Veteran underwent an April 2011 vocational assessment.  The consultant noted the Veteran's service-connected disabilities and past medical history.  She noted that the Veteran's service-connected disabilities had become progressively worse over time and had continued unabated to the present.  Additionally, she stated that the reasons for the Veteran leaving work in July 2006 were primarily related to his PTSD, and finding alternative work would be difficult due to all of his service-connected conditions.  The Veteran's inability to continue in the occupation he had done for 29 years illustrated the difficulty he would have had in another structured work setting where he would need to deal with co-workers and the general public, and be responsible for answering to supervisors.  The consultant noted that virtually any structured work setting requires the ability to work effectively within the parameters of these job requirements, which the records, as well as the Veteran's self-report, show he had significant difficulty doing.  She also noted that the Veteran maintained steady employment through July 2006, but the records showed that he had difficulty with personal, social, and occupational relationships far before this.  The Veteran's statements and medical records document his function impairment in social, occupational, and personal situations since at least July 2006 and before.  His PTSD excluded occupations where dealing with the general public and certain co-workers and supervisors were involved, the peripheral neuropathy limited being on his feet, and the cervical condition restricted his lifting ability.  All of these factors would make him unemployable, even in a sedentary occupation.  The consultant concluded that it was her opinion within a reasonable degree of vocational certainty that the Veteran's PTSD, DJD, diabetes mellitus with upper and lower bilateral peripheral neuropathy, had resulted in the Veteran's inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least July 2006.  

Additionally, the Veteran underwent a June 2012 psychological evaluation.  The physician noted the Veteran's complete medical history.  After evaluating the Veteran, the physician diagnosed him with PTSD, delayed onset, Dysthymic Disorder, alcohol abuse, and alcohol dependence.  Additionally, the physician noted that her conclusions were obtained as a result of patient examination, collateral interviews, and the examiner's review of the 834 page VA claims file.  The physician noted that the Veteran's serious problems with depressed mood and flattened affect, interspersed with episodes of anger and irritability, sleeplessness, fearfulness, his serious interpersonal problems resulting in general fear of harm to others as in attacking them or starting fights and continued substance use disorder, converged to render him unfit to work.  Additionally, it was noted that his clinical picture was unchanged since 2005.  It was also noted that the Veteran's several psychiatric diagnoses were entwined in terms of symptoms and resultant disability, and could not be separated although exacerbated by the presence of his PTSD.  Together they constituted a clear limitation in the Veteran's ability to function at a productive, or even at a minimal interpersonal level.  His limitation in terms of anger control, and in his lack of ability to interact with others even at a minimal level in a sustained fashion, rendered him unemployable in a consistent and long-term symptom profile.  It was the physician's opinion that the Veteran had been unemployable due to his PTSD since he left work in 2005, and he remained so to this day.  

On this record, in particular the April 2011 vocational assessment and the June 2012 psychological evaluation that noted that the Veteran's multiple PTSD symptoms, diabetes mellitus, peripheral neuropathy, and DJD of the cervical spine prevented him from working, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disabilities.  

As concerning this effective date, since this is a derivative claim stemming from an appeal of a rating decision granting service connection, the effective date provisions for service-connection claims apply.  Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later, will be the effective date.  The Veteran was discharged from active duty in 1967, and the claim on appeal was not received by the RO until May 17, 2005.  Thus, as his claim was not filed within a year following his separation from active duty, the effective date is the later of the two, the date of the claim or the date entitlement arose.  Resolving all doubt in the Veteran's favor, the Board determines that the entitlement to a TDIU arose coincident with his service connection claim for PTSD on May 17, 2005, as he met the schedular criteria for a TDIU as of that date (i.e., at least one disability at 40 percent with combined rating of at least 70 percent), and he was shown to be unemployable by medical evidence submitted in support of the claim for PTSD.  See 38 C.F.R. § 4.16(a).

Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU, effective May 17, 2005.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD throughout the entire period of appeals is granted, effective May 17, 2005, subject to the rules governing payment of monetary benefits.

A total disability rating based on individual unemployability is granted, effective May 17, 2005, subject to the rules governing payment of monetary benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


